Opinion issued February 16, 2006








 


In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-00734-CR
          01-05-00735-CR
___________

ROBERT KELLOGG, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause Nos. 1033377 and 1033378




MEMORANDUM  OPINIONOn October 24, 2005, appellant’s counsel filed a motion to dismiss the appeal. 
The motion does not comply with Rule 42.2(a) of the Texas Rules of Appellate
Procedure because it was not signed by appellant.  See Tex. R. App. P. 42.2(a).  On
November 18, 2005, appellant’s counsel filed in this Court a notarized affidavit
signed by appellant Robert Cody Kellogg that requests the above-referenced appeals
be dismissed.  Given appellant’s expressed desire to forego pursuit of his appeals, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this case
in accordance with Rule 2.  See Tex. R. App. P. 2.  We have not yet issued a decision. 
Accordingly, the appeals are dismissed. 
          The clerk of this Court is directed to issue the mandates.  Tex. R. App. P. 18.1.
          Any pending motions are denied as moot.
 
PER CURIAM
 
 
Panel consists of Justices Taft, Higley and Bland..
 
Do not publish.  Tex. R. App. P. 47.2.(b).